Opinion issued
June 3, 2010.

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-10-00435-CR
———————————
Lemuel McNeil, Appellant
V.
State
of texas,
Appellee

 

 
On Appeal from the 179th
District Court 
Harris County, Texas

Trial Court Case No. 1265506
 

 
MEMORANDUM OPINION
          Appellant,
Lemuel McNeil, applied for a pretrial writ of habeas corpus contending that his
trial in the instant case would violate double jeopardy principles.  The trial court denied the application and
the appellant filed this appeal. 
Appellant also moved for a stay of trial court proceedings pending a
decision on this appeal.  We granted the
stay.
          Appellant
contends that the State’s indictment seeking a deadly weapon finding for the
use or exhibition of a deadly weapon, namely fire, during the appellant’s
commission of the offense of arson is barred by his prior acquittal on a charge
of capital murder.  For the same legal
reasons stated in this Court’s opinion in appellant’s prior appeal of a denial
of an application for pretrial writ of habeas corpus, we overrule appellant’s
sole issue.  See Ex Parte McNeil, 223 S.W.3d 26, 29–32 (Tex. App.—Houston [1st
Dist.] 2006, pet. ref’d).  
          We    affirm the trial court’s denial of
appellant’s application for writ of habeas corpus.  We lift the stay we previously granted and
dismiss the State’s pending motion to withdraw stay as moot.
PER CURIAM
Panel consists of Chief
Justice Radack and Justices Massengale and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).